Exhibit 10.2

 

 

CHANGE IN TERMS AGREEMENT

 

               

Borrower:

Erba Diagnostics, Inc.

Lender:

Citibank, N.A.

 

2140 North Miami Avenue

 

6801 Colwell Boulevard

 

Miami, FL 33127

 

Irving, TX 75039

       

 

Principal Amount: $5,000,000

Date of Agreement: June 28, 2016

 

DESCRIPTION OF EXISTING INDEBTEDNESS. Promissory Note dated September 17, 2015
in the original amount of $5,000,000 by and between Erba Diagnostics, Inc.
(“Borrower”) and Citibank, N.A. (“Lender”), the “Note” as amended from time to
time.

 

DESCRIPTION OF CHANGE IN TERMS. Lender and the Borrower hereby agree that the
said Note shall be and hereby is amended to extend the maturity date from June
30, 2016 to December 31, 2016, subject to the terms and conditions of the Note
and the instruments and agreements referred to therein.

 

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification of release, but also to all such subsequent
actions.

 

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT. BORROWER AGREES TO THE TERMS OF THE AGREEMENT.

 

BORROWER:

 

 

 

ERBA DIAGNOSTICS, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Mohan Gopalkrishnan 

 

By:

/s/ Ernesina Scala

 

 

Mohan Gopalkrishnan, Chief Executive Officer

 

 

Ernesina Scala, Chief Financial Officer

 

 

and Secretary of Erba Diagnostics, Inc.

 

 

of Erba Diagnostics, Inc.

 

 